Citation Nr: 0802100	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES


1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters


INTRODUCTION

The veteran served on active military duty from September 
1948 to September 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a bilateral hearing loss or tinnitus in service 
or for many years thereafter.  

2.  The currently demonstrated bilateral sensorineural 
hearing loss is not shown to be due to any event or incident 
of his period of active service.  

3.  The veteran currently is not shown to have tinnitus that 
can be linked to any event or incident of his period of 
active service.  



CONCLUSION OF LAW

1.  The veteran does not have a disability manifested by 
hearing loss due to disease or injury that was incurred in or 
aggravated by active military duty; nor may a sensorineural 
hearing loss be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  The veteran does not have a disability manifested by 
tinnitus due to disease or injury that was incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In August 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, as his claim is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no nexus opinion has been obtained with respect 
to the service connection issues on appeal, none is 
needed.  

Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed, a VA examination is not necessary with 
regard to the issues on appeal.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The record reflects that in the veteran's initial medical 
examination given in September 1948 showed no ear condition 
or hearing loss.  The initial examination rated the veteran's 
hearing as 15 out of 15, bilaterally.  

Further, the report of medical examination given at the time 
of the veteran's discharge did not note any significant 
hearing loss or other ear problems.  The report gave the 
veteran a score of 15 out of 15, bilaterally, and listed him 
as normal.  No other comments or complaints about the 
veteran's hearing are noted on the report.  

Also, the intervening medical reports given to the veteran 
between 1948 and 1953 do not show any sign of hearing loss, 
tinnitus or other ear-related complaints.  Therefore, the 
Board finds that neither a hearing loss nor tinnitus was 
demonstrated in service.  

The record further reflects that in April 2001, the veteran 
reported having a hearing loss and registered his self-
purchased hearing aid with VA during a medical evaluation.  

In a subsequent consultation in July 2001, the audiology 
report states that the veteran reported having hearing loss 
for over 5 years, the current hearing aid he purchased was 6 
years old and purchased in 1995, and diagnosed the veteran 
with "normal/mild sloping to moderately-severe" bilateral 
hearing loss.  

In March 2004, the veteran complained of having a hearing 
loss when seen by VA, and the doctor referred him to 
audiology for a consultation.  The examiner noted in his 
audiological referral that the veteran had reported being 
exposed to 4 years of jet aircrafts while serving in the Navy 
and pneumatic hammers while serving in the Reserve.  

During the subsequent consultation given in June 2004, a 
bilateral "mild to moderately-severe" hearing loss was 
noted.  None of the medical records from 2001 to 2004 mention 
tinnitus.  

While it is undisputed that the veteran currently has 
bilateral hearing loss, there is no competent evidence that 
the veteran currently has been diagnosed as having tinnitus 
that can be medically linked to any event or incident of this 
period of active service.  

The medical record also does not show ongoing complaints of 
tinnitus or include other evidence that would tend to support 
the veteran's lay assertions in this case.  On this record, 
as an examination is not necessary to adjudicate the claim, 
service connection for tinnitus must be denied.  

With respect to the currently demonstrated bilateral hearing 
loss, the medical evidence does not show that the veteran had 
complaints or findings until many years after service.  
Without competent evidence to support the veteran's lay 
assertion of having current hearing problems due to noise 
exposure or other documented incident of his active service, 
the claim of service connection must be denied.  

The veteran in this regard is noted to have purchased a 
hearing aid in 1995 and to have been diagnosed with "mild to 
moderately-severe" hearing loss in 2001 and 2004.  Absent 
other current competent evidence to support the claim, there 
is no basis for having the veteran examined by VA for purpose 
of obtaining a nexus opinion in this case .  Hence, service 
connection must be denied on this record.  




ORDER

Service connection for a bilateral hearing loss is denied.  

Service connection for claimed tinnitus is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


